Citation Nr: 0838133	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-23 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hammertoes on the 
left foot, secondary to service-connected onychomycosis.

2.  Entitlement to service connection for hammertoes on the 
right foot, secondary to service-connected onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's nephew



ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1950 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision from the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the claims sought.

The veteran testified before the undersigned at a Board 
hearing at the Los Angeles RO in May 2008.  A transcript is 
in the file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
either left or right foot hammertoes are attributable to the 
veteran's service-connected onychomycosis.


CONCLUSION OF LAW

Left foot and right foot hammertoes were not caused or 
aggravated by the veteran's service-connected onychomycosis.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided the 
required notice by correspondence dated in August 2004.  VA 
did fail to fully comply with the provisions of 38 U.S.C.A. § 
5103 prior to the rating decision in question for the claim 
on appeal.  Specifically, VA did not inform the veteran of 
how disability evaluations and effective dates are assigned 
until March 2006, after the date of the rating decision.  The 
record, however, shows that any prejudice that failure caused 
was harmless, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, and thus any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate either claim.  The Board is also 
unaware of any such evidence.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Accordingly, the Board will 
address the merits of the veteran's claims.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, Board hearing transcript, VA medical 
records, and private medical records.  Although this Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease.  38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran is currently service-connected for bilateral 
onychomycosis and evaluated at a 30 percent rating.  He 
claims that his onychomycosis has caused hammertoes of both 
his left and right feet, to include numbness in his toes and 
an altered gait.  The record shows that the veteran's 
onychomycosis is severe and affects all toes bilaterally.  
See February 2002 VA progress report.

The veteran's record contains three opinions-two from his 
private podiatrist (his nephew), and one from a physician who 
conducted the claimant's VA medical examination.  The first 
opinion, by his private podiatrist, diagnoses the veteran 
with bilateral hammertoe arthritis.  It also states that the 
severe gyphotic condition of the veteran's nails prohibited 
normal range of motion of his digits, which ultimately 
contributed to his hammertoe condition.  See August 2004 
private opinion by Dr. J.K.  

The second opinion is from the physician performing a VA 
examination in November 2004 in response to the veteran's 
claim.  See November 2004 VA examination report.  The 
physician reviewed the veteran's claims file.  He noted that 
the veteran's record revealed a history of right knee 
problems, including right knee replacement surgery in March 
2004.  The veteran confirmed to the examiner that he had been 
having problems with his right knee for a "number of 
years," including a bone-on-bone condition of the right 
knee.  The veteran complained of numbness in the last four 
toes of his right foot, but not on his left side.  On 
examination of the feet, mild edema was noted bilaterally.  
Signs of disturbed circulation were noted with mild venous 
stasis changes.  No significant deformity of the feet or 
ankles, hallux valgus, or hallux rigidus was noted.  Claw 
feet was not present.  Dorsiflexion of the toes did not 
produce pain.  The physician diagnosed the veteran with 
hammertoes on digits two through five, on the right foot, but 
did not diagnose hammertoes on the left foot.  Morton's 
metatarsalgia was not present.  The physician noted that the 
veteran's gait was abnormal, as the veteran limps on the 
right side.  The veteran used an assistive device for 
ambulation due to the post-surgery status of his right knee.

The physician's report listed the relevant records in the 
veteran's file, including a May 2004 notation from the VA 
medical center post-right-knee replacement, explaining 
"[t]he veteran states that both feet, especially the right, 
have numbing of the toes and feet at times."  X-rays taken 
at the examination noted bilateral calcaneal spurs.  The 
examining physician noted that the x-ray findings were not 
related to the veteran's service-connected onychomycosis.

The examining physician was asked to opine as to whether it 
is likely, not likely, or as likely as not that the 
hammertoes on both feet resulted from the veteran's service-
connected foot and toenail fungus.  The physician concluded, 
after a thorough review of the record and a full explanation 
of his reasoning, that "there is no medical evidence, 
physiological, or medical relationship between the condition 
of the bilateral toenail infection, onychomycosis of the 
bilateral toenails, and the development of the right foot 
hammertoes."  He also noted that "[t]here is no 
physiological, anatomical or medical connection that [he is] 
aware of between fungal infection of toenails and the loss of 
sensation in the toes or the feet . . . . [t]he sensory 
impairment or alteration of sensation that the veteran feels 
in both feet are not related to the condition of the 
hammertoes, and most likely are related to a mild condition 
of neuropathy, most likely related to his alcoholism."  The 
physician further opined that the veteran's knee problem most 
likely caused his hammertoes.  The veteran told the examiner 
that he developed hammertoes approximately five years prior 
to his examination (probably sometime in 1999).  He also 
mentioned that his right knee condition worsened for at least 
three years prior to his surgery in March 2004 (at least 
since sometime in 2001).  The examiner noted that it would be 
more conceivable that it would be longer than three years for 
right knee arthritis to develop.  Therefore, he found that 
the veteran's right foot hammertoes were more likely caused 
by interference with his ambulation related to his 
nonservice-connected right knee disability which resulted in 
awkward ambulation on his right foot.  This was further 
supported by the fact that the physician did not find a 
hammertoe disability in the veteran's left foot.  (The Board 
notes, and will discuss in detail below, that the record 
contains ambiguous diagnoses of hammertoes of his left foot.)  
The physician finally concluded the following:

As to why [the veteran] has developed 
hammertoes on the right side, this is most 
likely due to the problems with balance that 
he had on the right side, most likely 
related to the condition of the right knee.  
If one were to imagine, by any stretch of 
the imagination, although it would not be 
clinically or medically sound, that there 
would be a remote relationship between a 
fungal infection of the toenails and 
development of hammertoes, which, once 
again, is inconceivable to me, then one 
would see that this is, in fact, illogical 
as well.  If that were to be the case, by 
any stretch of the imagination, then one 
would expect to see hammertoes on both sides 
. . . . [T]he most logical explanation for 
the development of hammertoes on the right 
is the veteran's instability of the right 
knee causing problems with balance and 
ambulation in the right leg and right foot, 
which is the condition that was chronic and 
developed over many years prior to the 
actual surgical repair of the right knee.  
It is not likely to be related to his 
chronic toenail infection, which is 
bilateral.

See November 2004 VA examination.

The third opinion is again from the veteran's private 
podiatrist.  In a follow-up examination of the veteran in 
April 2005, the podiatrist essentially repeated his original 
opinion from August 2004.  There is no indication that the 
podiatrist had access to or reviewed the veteran's claims 
file.  He actually noted that he and the veteran had 
"discussed the onset of his hammertoe condition, as well as 
his past examinations."  It appears that the podiatrist 
relied on the veteran's version of his medical history and 
his own examination when forming his opinion.

The veteran's podiatrist additionally noted in his opinion 
that the veteran's hammertoe condition existed for "numerous 
years" prior to his February 2004 right knee surgery.  The 
VA examiner's opinion seems to agree with this statement.  
The VA examiner noted in his opinion that the veteran's 
hammertoes began well before his knee replacement surgery, 
and most likely developed during the time leading up to his 
surgery when the claimant was greatly suffering from his knee 
pain.  The private podiatrist noted that the "non-flexible 
hammertoe condition was indeed bilateral and well established 
before Feb[ruary] 2004."  Other than this statement in this 
podiatrist's opinion, the record contains no diagnosis of a 
bilateral, non-flexible hammertoe disability before February 
2004.  In fact, the only diagnoses of hammertoes of the left 
foot contained in the record are by this podiatrist in August 
2004 and April 2005 and by a VA podiatrist during a podiatry 
visit at a VA medical center in August 2005, diagnosing 
hammertoe syndrome bilaterally on digits two through five.

At the veteran's Board hearing, his private podiatrist 
testified on his behalf.  The undersigned asked the 
podiatrist to account for the difference between his 
diagnosis of a bilateral hammertoe disability and the VA 
examiner's finding of hammertoes only on the right foot.  He 
stated, "I can say for sure that on his right foot, he has a 
hammertoe on his second toe and that created a callus.  Now, 
I'm not definite that those are rigid deformities on his left 
foot.  And my only distinction when I consider a rigid 
hammertoe is where it's causing a lesion, a callus . . ."  
See Board hearing transcript, pp. 13-14.  The undersigned 
asked the podiatrist whether he was therefore in agreement 
with the VA examiner that hammertoes were present on the 
veteran's right foot and not on the left.  He answered, 
"Absolutely.  But I can't say for sure they weren't on the 
left.  I'm just saying there was [sic] no problems on his 
feet, on his skin that showed me they were rigid."  See id., 
p. 15.  The undersigned also asked him whether in his medical 
experience as a podiatrist, he was aware of a relationship 
between any type of a fungal infection and the development of 
hammertoes, and whether he knew of any medical studies that 
would support his allegation.  He answered that he was not 
prepared to provide any medical studies as support, but he 
insisted that he had seen nail thickness caused by fungal 
infections to affect the comfort of one's shoes and therefore 
to affect one's gait "requir[ing] you to shuffle and maybe 
claw your toes in a certain way."  See id., p. 16.  The 
undersigned held the record open for 30 days for the 
podiatrist to provide some supporting research about a 
correlation between onychomycosis and hammertoes.  No 
additional evidence was provided.

In deciding this appeal, the Board must weigh the probative 
value of the evidence and decide where to give credit and 
where to withhold the same and, in so doing, accept certain 
medical opinions over others.  Schoolman v. West, 12 Vet. 
App. 307, 310-11.  The probative value of medical opinion 
evidence is based on the medical expert's review of pertinent 
historical data, personal examination of the patient, and the 
examiner's knowledge and skill in analyzing the data.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight 
may be placed on one physician's opinion over another's 
depending on factors such as reasoning employed by the 
physicians, and whether or not and to what extent they review 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  
Further, while the Board is not free to ignore the opinion of 
a treating physician, neither is it required to accord it 
substantial weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  Courts have repeatedly declined to 
adopt a "treating physician rule," which would give 
preference, i.e., additional evidentiary weight, to this type 
of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).

After a full and careful examination of the entire record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims for hammertoes on the right and 
left feet.  While the record contains opinions from two 
separate doctors, the Board affords the VA examining 
physician's report greater evidentiary weight.  As to the 
right foot, the Board agrees that there is sufficient 
evidence of a current disability of hammertoes.  As to the 
left foot, however, the evidence seems to waiver as to a 
current diagnosis of hammertoes, as previously discussed.  
The Board affords the veteran the benefit of the doubt and 
finds that he has a current hammertoe disability in his left 
foot, but also finds that the record clearly shows that his 
right foot hammertoe disability is considerably more severe 
than his left.  See May 2008 Board hearing p. 15 (podiatrist 
agreeing that a rigid hammertoe disability is not present on 
the left foot due to absence of skin problems, lesions, and 
calluses, but is present on the right); August 2005 VA 
podiatry note (diagnosing bilateral hammertoes, but also 
noting a callous formation and recently removed corn on the 
right toes); November 2004 VA examination (finding no 
evidence of hammertoes on the left foot); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on this finding, the 
Board believes that the VA examiner's reasoning is more 
probative.  The VA examining physician opined that the 
veteran's right foot hammertoes were caused by his altered 
gait from his right knee problem, evidenced by the veteran's 
diagnosis of right foot hammertoes and not of left foot 
hammertoes.  While the Board finds that the record shows that 
the veteran may have a mild case of hammertoes on the left 
foot, the VA examiner's opinion is still relevant.  If the 
veteran's hammertoes were due to his thickened nails from his 
onychomycosis, they would be equally severe on both sides, as 
he has equally severe onychomycosis bilaterally.  See 
February 2002 VA progress report.  Instead, the veteran's 
right foot is noticeably more severe, as the doctors 
providing opinions in the record believed a diagnosis of 
hammertoes on the left foot was either unable to be made or 
unable to be confirmed.  See November 2004 VA examination; 
May 2008 Board hearing transcript, p. 15.

The veteran argues that his nephew is a podiatrist and is 
therefore more qualified to provide an opinion than a board-
certified, internal medicine physician.  See May 2008 Board 
hearing transcript, p. 16.  While the Board finds that the 
veteran's nephew has strong credentials and is qualified to 
provide an opinion, the Board finds that the VA examining 
physician is similarly qualified as his report set forth a 
logical, well-reasoned, and well-supported opinion.  The 
examining physician provided support from the veteran's 
record for the basis of his opinion, where the veteran's 
podiatrist relied on the claimant's statements of his medical 
history, including a statement that the veteran's "non-
flexible hammertoe condition was indeed bilateral and well 
established before Feb[ruary] 2004."  See April 2005 
opinion.  The record does not support this claim, and even 
the veteran's podiatrist repudiated this statement at the 
hearing when he admitted that he agreed with the VA examiner 
that the veteran did not have a rigid hammertoe condition on 
the left foot.  While the Board may not disregard a medical 
opinion solely on the rationale that it was based on a 
history given by the veteran, it may reject or afford less 
probative weight to such a medical opinion because other 
facts presented in the record contradict the facts provided 
by the veteran that formed the basis for the opinion.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993).

The Board also finds the VA examiner's contention that he has 
never heard of or seen any medical report of a fungal 
disability causing hammertoes to be probative.  Again, the VA 
examiner provided a logical explanation for what he believed 
actually caused the veteran's hammertoes, and this 
explanation was based on an examination and the record.  He 
thoroughly explained how if the veteran's fungal disability 
had caused hammertoes, then the hammertoes would be 
consistent in severity on both feet.  The veteran's 
podiatrist could not dispute this opinion with any supporting 
evidence.  At the Board hearing, the undersigned left the 
record open for 30 days for the veteran's podiatrist to 
provide contrary medical evidence to support his claim that a 
fungal disability can cause hammertoes.  No such evidence was 
provided.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b);   38 C.F.R. § 3.102.  An appellant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, 
reasonable doubt is afforded to the veteran only when there 
is a near balance of positive and negative evidence.  The 
Board finds that there is not a balance of positive and 
negative evidence here.  While the Board finds the veteran's 
podiatrist to be credible, it affords more probative weight 
to the VA examining physician's opinion.  The examining 
physician provided logical reasoning for his opinion, 
supported by the evidence of record.  The Board affords less 
probative weight to the veteran's podiatrist because he based 
his opinion on facts that were not in the record, which he 
later admitted not to be fully true.  He also could not 
provide any supporting medical evidence that onychomycosis 
can cause hammertoes.  Without any of this evidence, the 
Board awards more probative weight to the VA examiner's well-
reasoned opinion.  Therefore, the veteran's claims are 
denied.


ORDER

Entitlement to service connection for hammertoes on the left 
foot, secondary to service-connected onychomycosis, is 
denied.

Entitlement to service connection for hammertoes on the right 
foot, secondary to service-connected onychomycosis, is 
denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


